 

AO 245B {Rev. 05/15/2018)Judgmer1t in a Criminal Petty Case (Modified) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFORNIA

United States of America .]UDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or Afrer November 1, 1987)

Agustin LOpeZ_Diaz Case Number: 3:18-mj-22398-KSC

David J Zugman
Dej@ndant ’s A!i‘orney

REGISTRATION NO. 80301298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Acoordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l
[l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $10 WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date oflmposition of Sentence

 

 

 

 

 

 

 

,- :' .~\,_“ ___,.__.,...
Oct 26 2018 *`=::"~‘
HoNoRABLE KAREN s CRAWFORD
mm u.s.olsrmcrcounr UNITED sTATEs MAGISTRATE JUDGE
SDUTHERN D|$TRICT OF CAL|FORN|A
BY slen`cas DEPUTY

 

 

 

3113-mj-22398-Ksc

 

